Citation Nr: 1737534	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-34 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for kidney cancer, including as due to contaminated water exposure at Camp Lejeune. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1971 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Veteran testified before the undersigned at a videoconference hearing in January 2017.  A copy of the transcript has been associated with the file. 

FINDING OF FACT

The Veteran's kidney cancer is presumptively related to his exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for service connection for kidney cancer have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed kidney cancer is related to exposure to contaminated water while serving at Camp Lejeune. 

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to contaminants (defined as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE or PERC), benzene, and vinyl chloride) in the on-base water supply located at Camp Lejeune, even though there is no record of such disease during service, if they manifest to a compensable degree at any time after service, in a veteran, former reservist, or a member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at the United States Marine Corps Base Camp Lejeune and/or Marine Corps Air Station New River in North Carolina, during the period beginning on August 1, 1953 and ending on December 31, 1987.  Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. pt. 3). This presumption may be rebutted by affirmative evidence to the contrary. Id.  

The following diseases are deemed associated with exposure to contaminated water at Camp Lejeune: Kidney cancer, Liver cancer, Non-Hodgkin's lymphoma, Adult leukemia, Multiple myeloma, Parkinson's disease, Aplastic anemia and other myelodysplastic syndromes, and Bladder cancer.  Id.

Initially, the Board finds that the Veteran is currently diagnosed with kidney cancer. See May 2013 VA Examination.  

Next, the Board finds that the Veteran served at Camp Lejeune from May 1971 to May 1972 and August 1972 to December 1972.  Thus, he is presumed to have been exposed to contaminated water during such service.  See Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173.  As stated above, kidney cancer is on the presumptive list of diseases associated with contaminated water at Camp Lejeune, thus, a nexus linking the current kidney cancer and military service is presumed under law.  Id.  Although there is some negative evidence, it is not sufficient to rebut the presumption.  For this reason, service connection for kidney cancer is warranted. 







ORDER

Entitlement to service connection for kidney cancer is granted. 



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


